73 F.3d 356NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Maggie Yvonne BOYD, Plaintiff-Appellant,v.THE CHRISTIAN METHODIST EPISCOPAL CHURCH;  The NewYork/Washington Annual Conference of the ChristianMethodist Episcopal Church;  Trustees ofSt. James CME Church,Defendants-Appellees.
No. 95-2760.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 30, 1995.Decided Jan. 4, 1996.

Maggie Yvonne Boyd, Appellant Pro Se.
Joy Lee Price, CASKIE & FROST, Lynchburg, Virginia, for Appellees.
Before WILKINS, NIEMEYER and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief in her employment discrimination action.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Boyd v. The Christian Methodist Episcopal Church, No. CA-95-2-L (W.D.Va. Aug. 8, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.